            Case 3:17-cv-02064-JAM Document 117 Filed         03/12/20
                                                           Jeffrey Alker
                                                                          Page 1 of 2 Civil-Trial (3/7/2011)
                                                                         Meyer
                                            HONORABLE:
                DEPUTY CLERK Y. Gutierrez                 RPTR/ECRO/TAPEDiana Huntington
TOTAL TIME: 6    hours 33    minutes
                   DATE:  3/12/2020       START TIME: 8:34 AM              END TIME: 4:08
                                       LUNCH RECESS          FROM:     12:04 PM    TO: 1:05 PM
                               RECESS (if more than ½ hr)    FROM:                 TO:

CIVIL NO. 3:17-cv-02064-JAM


                                                                           Kathleen B. Shields, Michael C. Moran
      Securities and Exchange Comm.
                                                                                  Plaintiff’s Counsel
                            vs
      Westport Capital Markets, LLC                                        R. Levan, B. E. Spears, Jon-Jorge Aras
                                                                                  Defendant’s Counsel
                                         CIVIL JURY/COURT TRIAL
✔ .............Jury of      8   reported.    Jury sworn
  .............Juror #             excused.
✔ .............Jury Trial held ✔ Jury Trial continued until 3/13/2020            at 9:30 AM
   .............    Court Trial begun       Court Trial held Court Trial continued until _______________
    ............ Court Trial concluded     DECISION RESERVED
   .....#        Motion                                                       granted     denied      advisement
    ....#        Motion                                                       granted      denied       advisement
    ....#        Motion                                                       granted     denied        advisement
    ....#        Motion                                                       granted      denied       advisement
   ......        Oral Motion                                                  granted     denied      advisement
   ......        Oral Motion                                                 granted      denied        advisement
   ......        Oral Motion                                                 granted      denied      advisement
   ......        Oral Motion                                                 granted      denied        advisement
   ......                                                                                  filed        docketed
   ......                                                                                 filed         docketed
   ......                                                                                 filed         docketed
   ......                                                                                 filed         docketed
   ......                                                                                 filed         docketed
   ............ Plaintiff(s) rests ✔ Defendant(s) rests
   ............ Briefs(s) due      Pltf __________    Deft ________        Reply_________
   ............    Summations held        Court’s Charge to the Jury
   ...........   All full exhibits,   Verdict form, Interrogatories to the jury handed to jury
   ...........   Jury commences deliberations at
   ...........   Court orders jury to be fed at government expense (bill w/copy of jury sign-in sheet to finance clerk)
   ...........   SEE page 2 for verdict
 ✔ ...........   COPY TO: JURY CLERK with daily juror attendance sign-in sheet
             Case 3:17-cv-02064-JAM Document 117 Filed 03/12/20 Page 2 of 2

.........   Court declares MISTRIAL

.........   Verdict Form filed

.........   VERDICT:




.........   Court accepts verdict and orders verdict verified and recorded

.........   Jury Polled


                                 MISCELLANEOUS PROCEEDINGS
